Citation Nr: 1117086	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee chronic strain with retropatellar chondromalacia from April 28, 2005, to May 13, 2007.

2.  Entitlement to an initial rating in excess of 10 percent for right knee chronic strain with retropatellar chondromalacia as of May 14, 2007.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee chronic strain with retropatellar chondromalacia from April 28, 2005, to May 13, 2007.

4.  Entitlement to an initial rating in excess of 10 percent for left knee chronic strain with retropatellar chondromalacia from May 14, 2007, to October 1, 2007.

5.  Entitlement to an initial rating in excess of 10 percent for left knee chronic strain with retropatellar chondromalacia from February 1, 2008, to May 5, 2009.

6.  Entitlement to an initial rating in excess of 30 percent for residuals of total left knee replacement as of July 1, 2010.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  The issues now before the Board were remanded in July 2009 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand with regard to those issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge in April 2009; a transcript of that hearing is associated with the claims folder.

While the appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In the present case, the RO denied entitlement to TDIU by RO rating decision dated in January 2008.  The Veteran did not appeal this decision, however, he indicated at the April 2009 Board hearing and the November 2009 VA examination that he stopped working in April 2006 because of bilateral knee pain and an inability to perform certain functions of his job, including using ladders.  The November 2009 VA examiner noted that a vocational rehabilitation assessment was needed to determine if the Veteran remained employable.  In light of such evidence, the Board finds that the issue of TDIU has, once again, been raised by the record.  As the RO has not considered this issue since the January 2008 rating decision, the Board will assume jurisdiction of it as indicated on the title page.  

Following its review of the record, the Board finds it necessary to separate the initial rating(s) assigned to the Veteran's service-connected knee disabilities on appeal into the stages shown on the title page.  As will be discussed in more detail below, the Veteran was awarded service connection for osteoarthritis of the right and left knee during the pendency of this appeal and assigned separate ratings for these disabilities which partially overlap with the initial rating(s) on appeal, and further clarification is needed from the Agency of Original Jurisdiction (AOJ) regarding these separate ratings before the Board may proceed with its determination.
 

As such, the issues of entitlement to an initial rating in excess of 10 percent for right knee chronic strain with retropatellar chondromalacia as of May 14, 2007, entitlement to an initial rating in excess of 10 percent for left knee chronic strain with retropatellar chondromalacia from May 14, 2007, to October 1, 2007, and from February 1, 2008, to May 5, 2009, entitlement to an initial rating in excess of 30 percent for residuals of total left knee replacement as of July 1, 2010, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 14, 2007, right knee chronic strain with retropatellar chondromalacia was characterized by flexion limited to 100 degrees and extension limited to 3 degrees; there was objective evidence of painful motion, medial meniscus tear with subsequent partial removal, and complaints of the knee giving way, but a preponderance of the evidence does not support any findings of additional disability due to instability, ankylosis, impairment of the tibia and fibula, genu recurvatum, dislocated semilunar cartilage, or post-surgical scarring.  

2.  Prior to May 14, 2007, left knee chronic strain with retropatellar chondromalacia was characterized by flexion limited to 135 degrees and full extension; there was objective evidence of painful motion and complaints of the knee giving way, but a preponderance of the evidence does not support any findings of additional disability due to instability, ankylosis, impairment of the tibia and fibula, genu recurvatum, or dislocated or removed semilunar cartilage.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right knee chronic strain with retropatellar chondromalacia for the period of the appeal dated prior to May 14, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, and 5256 to 5262 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for left knee chronic strain with retropatellar chondromalacia for the period of the appeal dated prior to May 14, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, and 5256 to 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Veteran's claims for higher disability ratings for service-connected knee disabilities arise from his disagreement with the initial rating assigned after the grant of service connection in November 2005.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Written notice provided by the RO in May 2005 and March 2006 fulfills notice as to the service connection claims for right and left knee disabilities as required by the provisions of 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, both of these letters should have been provided to the Veteran prior to the adjudication of his claim in November 2005.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the March 2006 letter the entire record was reviewed and the claim was readjudicated in a July 2006 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  In this regard, service treatment records are associated with the claims folder, as well as all relevant and available VA and non-VA treatment records.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding these claims.  

In addition to the above development, the Veteran was afforded two VA examinations during the pendency of this appeal which the Board finds adequate for rating purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's knee disabilities on appeal and contain sufficient discussion as to the functional impact of such disabilities and its related symptoms on the Veteran's daily life and occupational functioning.  The examination reports also reflect that the claims file was reviewed in conjunction with the clinical evaluations; thus, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the Introduction above, the Board previously remanded this appeal in July 2009.  The purpose of this remand was to ask the Veteran for assistance in obtaining relevant private treatment records and to obtain a new VA examination to assess the severity and scope of his service-connected knee disabilities.  As discussed above, all relevant evidence identified by the Veteran was obtained, and the Veteran underwent a VA examination in November 2009 which, as previously discussed, is adequate for rating purposes.  The Board acknowledges that its request for a medical opinion regarding whether the Veteran is able to obtain or maintain substantially gainful employment was not completed by the November 2009 VA examiner.  Such opinion, while relevant to the appropriate rating assigned to the Veteran's disabilities, pertains to the question of whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU) rather than whether he meets the criteria for the next higher schedular disability rating.  And, as noted in the Introduction, the Board is remanding the issue of entitlement to TDIU.  Thus, the absence of this opinion from the current record does not preclude the Board from proceeding with its determination regarding the initial ratings assigned and, for purposes of those issues decided herein, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Clarification of Issues

Historically, the Veteran was awarded service-connected compensation benefits for chronic bilateral knee strain with retropatellar chondromalacia by RO rating decision dated in November 2005.  The RO assigned separate 10 percent initial ratings, effective April 28, 2005, on the basis that there was evidence of painful limitation of motion of a major joint.  The Veteran disagreed with the initial ratings assigned and perfected an appeal as to both issues.  During the pendency of this appeal, the RO awarded a temporary total evaluation (i.e., 100 percent rating) under 38 C.F.R. § 4.30 for the left knee, effective from October 2, 2007, to January 31, 2008.  Additionally, a 100 percent schedular rating was assigned to the left knee effective May 6, 2009, the date the Veteran underwent a total left knee replacement.  A 30 percent rating was assigned from July 1, 2010, pursuant to rating criteria applicable to knee prosthetics.  

At no time during this appeal has the Veteran indicated that the actions of the RO satisfied his initial disagreement.  As such, the initial ratings assigned to the Veteran's service-connected knee disabilities remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, on a claim for an initial or increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).  However, for purposes of the Board's analysis, the Veteran has been awarded the maximum possible schedular rating for the left knee for the periods dated from October 2, 2007, to January 31, 2008, and from May 6, 2009, to June 30, 2010.  Thus, no controversy of law or fact remains and the Board will not consider the appropriate rating for these periods in its decision.  

Following the Board's August 2009 remand, the Agency of Original Jurisdiction (AOJ), in an August 2010 rating decision, awarded separate service connection for osteoarthritis of the right and left knee and assigned separate 10 percent ratings from May 14, 2007, and from May 14, 2007, to May 6, 2009, respectively.  These ratings were assigned pursuant to Diagnostic Code 5010, which pertains to traumatic arthritis and is rated on the basis of limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5010 (2010).  As of the date of this decision, the Veteran has not indicated disagreement with the disability ratings or the effective dates assigned to his osteoarthritis of the right or left knee.  As such, they are not on appeal and the Board does not have jurisdiction of these initial ratings.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002).  

However, as noted above, the Veteran's right and left knee disabilities other than osteoarthritis are on appeal before the Board.  Moreover, they have been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2010) on the basis of limitation of motion of the affected joint.  Thus, as discussed in the remand below, the effect of the August 2010 award of separate disability ratings for osteoarthritis was to assign two (2) disability ratings for each knee based on the same symptomatology (i.e., limitation of motion).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5019.  As this is expressly prohibited by VA law and regulations, it is necessary that the Board remand the current appeal regarding the appropriate initial ratings for the Veteran's right and left knee disabilities where it coincides with the August 2010 award for further consideration and clarification by the AOJ.  See 38 C.F.R. § 4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  The Board will also be remanding the issue of entitlement to an initial rating in excess of the 30 percent disability rating assigned as of July 1, 2010 for the Veteran's left knee, status-post total knee replacement surgery, but for the reasons that will be discussed further below.  

In sum, for this decision, the Board will only be evaluating the initial ratings assigned to the Veteran's knee disabilities as follows: (1) entitlement to an initial rating in excess of 10 percent for right knee chronic strain with retropatellar chondromalacia from April 28, 2005, to May 13, 2007; and (2) entitlement to an initial rating in excess of 10 percent for left knee chronic strain with retropatellar chondromalacia from April 28, 2005, to May 13, 2007.  

Legal Criteria and Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In the present case, the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected knee disabilities on appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  It has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes for those stages of the appeal decided herein.  

As noted above, the Veteran was awarded 10 percent initial disability ratings for right and left knee chronic strain with retropatellar chondromalacia effective April 28, 2005.  Such ratings were assigned by the RO pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5019.  Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27 (2010).  Pertinent regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  In the present case, the Veteran's knee disabilities have been rated as analogous to bursitis.  

Diagnostic Code 5019 provides that a disease be rated on limitation of motion of the affected part(s), as "arthritis, degenerative" under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2010); see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  If, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, Diagnostic Code 5003 provides that no more than a 10 percent disability rating is appropriate if there is objective evidence of limitation of motion and degenerative arthritis established by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59 (2010) (stating that with any form of arthritis, painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint).  

Here, the Veteran has been assigned the 10 percent minimum rating for each knee based on evidence of painful limitation of motion.  See id.  Thus, in order to warrant a higher disability rating, there must be evidence of compensable limitation of motion involving the knee.  The Rating Schedule reflects that limitation of motion of the knee involves flexion and extension of the leg.  38 C.F.R. § 4.71a, Plate II (2010).  Additionally, applicable law indicates that separate ratings may be applied where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04; see 38 C.F.R. § 19.5 (2010) (stating that the Board is bound by precedent opinions of the General Counsel).  

When evaluating a disability which contemplates limitation of motion, sections 4.40 and 4.45 of Title 38 of the Code of Federal Regulations require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court of Appeals for Veterans Claims (Court) interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance therewith, the Veteran's reports of pain, swelling, fatigability, and weakness have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.  

Evidence of flexion limited to 45 degrees or less is necessary in order to warrant a compensable disability rating for limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  A compensable disability rating for limitation of extension of the knee is appropriate when extension more nearly approximates limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  A review of the Veteran's treatment and examination reports dated prior to May 14, 2007 reveal that right knee extension has been limited to no more than 3 degrees and flexion has been limited to no fewer than 100 degrees.  As for the left knee, extension has been full (zero degrees) throughout this period of appeal and flexion has been limited to no fewer than 135 degrees.  These findings represent the maximum limitation of motion found on examination during this period of the appeal, and reflect consideration of the Veteran's subjective reports of pain following repetitive movement.  Unfortunately, even with consideration of these additional limiting factors, a compensable disability rating is not demonstrated under either diagnostic code applicable to limitation of motion of the knee, and the Veteran is therefore entitled to no more than his currently assigned 10 percent ratings under Diagnostic Code 5019 (or 5003) for the period of the appeal dated prior to May 14, 2007.  

The Board's inquiry does not, however, end here.  In addition to separate disability ratings for limitation of flexion and extension of the knee, VA law and regulations provide for the assignment of a separate disability rating for other impairment of the knee, as characterized by recurrent subluxation or lateral instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In the present case, there is evidence that the Veteran was prescribed knee braces in September 2005.  Additionally, he reported at the October 2005 VA examination that his knees had given way four times in the past two months.  Such evidence, while not dispositive of instability, at a minimum, raises the issue of whether the Veteran may be entitled to a separate rating(s) for either knee pursuant to Diagnostic Code 5257.  

The Board recognizes that the Veteran is competent to provide evidence regarding the symptomatology he experiences and that it must consider such lay evidence in making its determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, after consideration of all the evidence of record, the Board concludes that the Veteran's service-connected knee disabilities were not manifested by symptomatology prior to May 14, 2007, that warranted separate rating(s) for instability.  In this regard, the only evidence in support of a finding of instability in the knees is the aforementioned lay report by the Veteran that his knees had given way at the October 2005 VA examination.  Other lay evidence of record, including histories provided in contemporaneous orthopedic treatment records on file, are silent for any complaints evidencing stability problems.  There is also an absence of treatment for any injuries incurred as a result of the Veteran's knee(s) giving way.  

Perhaps more probative than the lack of corroborative lay evidence, however, is the fact that the medical evidence dated during this period of the appeal does not show any clinical abnormalities that might support lay assertions of instability and giving way.  Specifically, treatment and examination reports dated during this period indicate negative McMurray's and Lachman's testing as well as an absence of ligamental laxity upon examination.  In sum, the Board does not doubt the Veteran's falls (as reported at the October 2005 VA examination), but rather finds that such evidence alone is insufficient to establish that either of the Veteran's knees is characterized by an additional disability that warrants separate rating for instability.  And with consideration of the fact that there is no evidence of continued complaints of instability by the Veteran, nor is there any clinical evidence to support a finding of additional disability, a preponderance of the evidence is against the assignment of a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability for both knees for the period of the appeal from April 28, 2005, to May 13, 2007.  

In addition to evaluating the Veteran's claim for entitlement to separate ratings for instability, the Board has also considered the potential applicability of other diagnostic criteria pertaining to knee disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (stating that the Board must consider and discuss all applicable provisions of law and regulation where they are made "potentially applicable through the assertions and issues raised in the record").  Higher initial rating(s) are not for application, however, under such criteria.  In this regard, there is no competent lay or medical evidence of record indicating that the Veteran's left or right knee chronic strain with retropatellar chondromalacia is characterized by symptomatology or manifestations associated with ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.  There is also no indication that Diagnostic Code 5258, which provides for higher ratings based on evidence of dislocated semilunar cartilage with frequent episodes of "locking, pain, and effusion into the joint, is appropriate.  Treatment and examination reports expressly note that the Veteran denied any "locking" in his knees and clinical examination was silent for effusion into either joint.  

With regard to the Veteran's right knee, the Board acknowledges that the evidence shows he underwent surgery for a torn medial meniscus in October 2006 which involved a partial medial meniscectomy.  Post-surgical records show that the Veteran reported his right knee to be much less symptomatic following the surgery, but there was still evidence of painful limitation of motion at follow-up appointments in October, November, and December 2006.  Diagnostic Code 5259 provides that a maximum 10 percent rating shall be assigned when a veteran's disability involves removal of semilunar cartilage and remains symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  Such appears to be the case here.  However, VA's General Counsel has held that Diagnostic Code 5259 involves consideration of limitation of motion in determining whether the knee remains symptomatic.  VAOPGCPREC 9-98.  Thus, the Board may not assign a separate rating on this basis because to do so would constitute pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Assignment of a separate rating for any large, painful, or deep scarring is not supported by the evidence of record.  In fact, no complaints are made regarding any residual surgical scarring at any time during this period of the appeal.

The Board acknowledges the Veteran's assertions that he is entitled to higher ratings for his service-connected right and left knee chronic strain with retropatellar chondromalacia for the period of the appeal dated from April 28, 2005, to May 13, 2007.  However, the Board must consider the entire evidence of record when analyzing the criteria laid out in the Rating Schedule.  His lay statements have already been discussed above, along with the relevant objective medical findings of record, and such evidence does not support ratings in excess of the 10 percent initial ratings previously assigned by the RO for painful limitation of motion under Diagnostic Code 5019 (rated under Diagnostic Code 5003) at any time during this period of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that the Board must consider the assignment of staged ratings when there has been an increase in the severity of a disability sufficient to warrant higher evaluation).  In this regard, the competent and probative evidence does not indicate that either knee demonstrates compensable limitation of motion as contemplated by Diagnostic Codes 5260 or 5261, even when consideration is given to additional loss based on painful motion, weakened movement, and excess fatigability.  A preponderance of the evidence is also against the assignment of a separate or higher initial rating prior to May 14, 2007, under other relevant criteria in the Rating Schedule because the competent and probative evidence does not show ankylosis, impairment of the tibia and fibula with moderate disability, dislocated semilunar cartilage, or recurrent subluxation or lateral instability.  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon application of the Rating Schedule to the Veteran's service-connected disabilities.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2010).  In these cases, a referral for consideration of an extraschedular rating is warranted.  Id.  Here, the Veteran presented evidence that he stopped working in April 2006 after being given work restrictions which prevented him from climbing stairs, bending, stooping, and kneeling, all of which were essential functions of his job.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 

38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the Veteran's right and left knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knees with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria focuses on limitation of motion with consideration of functional loss due to pain, fatigue, lack of endurance, and incoordination; there is also consideration for additional disability due to symptomatology such as instability, or symptomatology associated with various meniscal injuries.  

The Board previously discussed that the major functional impairment associated with the Veteran's service-connected knee disabilities is painful limitation of motion.  Thus, the record fails to indicate that the symptomatology associated with these disabilities is not contemplated by the schedular rating criteria.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  The issue of whether the Veteran's knee disabilities might warrant a higher rating based on his particular circumstance is more appropriately addressed by the issue of entitlement to TDIU, which is being remanded by the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  


	
ORDER

Entitlement to an initial rating in excess of 10 percent for right knee chronic strain with retropatellar chondromalacia from April 28, 2005, to May 13, 2007, is denied.

Entitlement to an initial rating in excess of 10 percent for left knee chronic strain with retropatellar chondromalacia from April 28, 2005, to May 13, 2007, is denied.


REMAND

As noted above, in August 2010, the Agency of Original Jurisdiction (AOJ) awarded separate service connection for osteoarthritis of the right and left knee and assigned separate 10 percent ratings from May 14, 2007, and from May 14, 2007, to May 6, 2009, respectively.  A review of the August 2010 rating decision reflects that these ratings were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 for evidence of painful limitation of motion with X-ray findings of arthritis.  Diagnostic Code 5010 provides that traumatic arthritis, substantiated by X-ray findings, is to be rated under "arthritis, degenerative" (Diagnostic Code 5003).  As previously discussed, these ratings have not been appealed.  However, Diagnostic Code 5003 is the same diagnostic code used to rate the Veteran's chronic bilateral knee strain with retropatellar chondromalacia, currently rated as analogous to Diagnostic Code 5019.  

VA law and regulations expressly prohibit the evaluation of the same disability under various diagnoses.  38 C.F.R. § 4.14.  Moreover, when determining whether a veteran is entitled to several ratings under various diagnostic codes, the critical element is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, it appears that the AOJ awarded two disability ratings for each knee based on the same symptomatology (i.e., painful limitation of motion).  Absent further clarification by the AOJ that this is not the case, the Board feels that it cannot proceed with rating the Veteran's knee disabilities for those periods of the initial ratings on appeal which overlap with the separate awards of service connection for osteoarthritis.  As such, a remand is needed for those periods of the appeal in which the Veteran is in receipt of overlapping ratings for chronic strain with retropatellar chondromalacia and osteoarthritis so that the AOJ can reexamine and reevaluate these disabilities, taking care to consider VA law and regulations pertaining to pyramiding, as discussed above.  

The Board also finds that a remand is necessary with respect to the issue of entitlement to an initial rating in excess of 30 percent for residuals of total left knee replacement as of July 1, 2010, because the medical evidence of record is presently inadequate upon which to make a determination.  As noted in the body of the decision above, the Veteran underwent a total left knee replacement on May 6, 2009.  Pursuant to the Rating Schedule, a knee replacement is to be rated as 100 percent disabling for a minimum of one year following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  Thereafter, the knee should be rated pursuant to the criteria found in Diagnostic Code 5055 or by analogy to Diagnostic Codes 5256, 5261, or 5262 on the basis of limitation of motion, with a minimum rating of 30 percent.  Id.  Here, the AOJ assigned the minimum 30 percent rating effective as of July 1, 2010.  Unfortunately, the most recent examination of the Veteran's left knee was in November 2009, six months post-surgery and within the convalescence period prescribed by regulation, and it was noted that the Veteran still exhibited symptoms generally associated with a post-surgical knee (i.e., moderate swelling and increased warmth).  The current record does not contain any lay or medical evidence regarding the condition of the Veteran's left knee after the convalescence period (i.e., as of July 1, 2010).  As such, additional examination is necessary to determine the appropriate rating to apply as of July 1, 2010.  This stage of the appeal is therefore remanded for another VA examination which considers the rating criteria contained in Diagnostic Code 5055, along with that contemplated by knee disabilities in general.  See 38 C.F.R. § 4.2.  

Finally, as indicated in the Introduction, the Board has assumed jurisdiction over the pending issue of entitlement to TDIU.  See Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board had previously sought an opinion regarding the effect of the Veteran's service-connected knees on his employability, but the November 2009 VA examiner indicated that such opinion was not possible absent a vocational rehabilitation assessment.  The Court of Appeals for Veterans Claims held in Jones v. Shinseki, 22 Vet. App. 382, 388-89 (2010), that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.  As such, the Board finds that the issue of whether the Veteran is entitled to TDIU must be remanded for another opinion that is preceded by an attempt to obtain a vocational rehabilitation assessment of the Veteran.  

In an effort to aid the Board in its determination, the Veteran should also be asked to identify any relevant, outstanding evidence pertaining to the treatment and evaluation of his knees and/or the issue of unemployability.  See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.  

2.  Contact the Veteran and ask him to either (a) provide evidence regarding evaluation and treatment of his knees and/or the issue of unemployability due to service-connected disabilities, or (b) provide information sufficient that the VA might request such evidence on his behalf.  

3.  Obtain a VA vocational rehabilitation assessment.  Any efforts to complete this directive should be documented and, if an assessment cannot be obtained, the reasons for this should be clearly stated in the file.  

4.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA orthopedic examination for the purposes of ascertaining the current severity and manifestations of his service-connected residuals of a total left knee replacement.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Any opinions provided should include a rationale which reflects consideration of both the medical and lay evidence of record.  The examiner should describe all manifestations of the Veteran's residuals of a total left knee replacement, including whether there is any evidence of ankylosis, limitation of motion, or weakness.  The examiner should conduct range of motion testing on the joint, addressing any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  In conducting range of motion testing, the examiner should accurately measure and report where any recorded pain begins and ends.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

5.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

6.  Reevaluate the disability ratings assigned to the Veteran's service-connected right knee chronic strain with retropatellar chondromalacia as of May 14, 2007, and service-connected left knee chronic strain with retropatellar chondromalacia from May 14, 2007, to October 1, 2007, and from February 1, 2008, to May 5, 2009, taking into consideration the provisions of 38 C.F.R. § 4.14 and the fact that the Veteran has been assigned separate 10 percent ratings for osteoarthritis of the knees for these periods pursuant to Diagnostic Code 5010.  Notify the Veteran of any change in the disability rating(s) and/or diagnostic codes assigned, and provide him with a copy of the diagnostic criteria applicable to his disorder(s), including the general provisions of 38 C.F.R. § 4.14.  

7.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal, to include entitlement to TDIU.  If the benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


